Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 1 of 31 PageID: 1239



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
MITCHELL WEST,                            :
                                          :
            Petitioner,                   :   Civ. No. 17-5294 (MCA)
                                          :
      v.                                  :
                                          :
WILLIE BONDS,                             :   OPINION
                                          :
            Respondent.                   :
_________________________________________ :

MADELINE COX ARLEO, U.S.D.J.

   I.       INTRODUCTION

         Petitioner, Mitchell West (“Petitioner” or “West”), is a state inmate proceeding pro se

with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. For the following

reasons, Petitioner’s habeas petition is denied and a certificate of appealability shall not issue.

   II.      FACTUAL AND PROCEDURAL BACKGROUND

         The factual background is taken from the New Jersey Superior Court, Appellate

Division’s opinion on Petitioner’s direct appeal.

                On February 17, 2005, at approximately 5:25 p.m., the Jersey City
                police responded to a 9-1-1 call from Rashon Ponder, who stated
                that he had been shot. Ponder was found in his car at the curb in
                the vicinity of Atlantic and Bergen Avenues. He had been shot
                multiple times. Detective Kevin Guy asked Ponder if he knew
                who shot him. Ponder nodded his head yes, but refused to identify
                the shooter.

                Shortly thereafter, paramedics arrived and, after examining Ponder,
                informed the police that he was likely to die from his wounds.
                When Ponder was informed of his status, he again refused to
                disclose the name of the shooter. However, on April 10, 2005,
                Ponder, who survived, disclosed to the police that his shooter was
                defendant. Ponder told the police that he had initially refused to
                identify defendant because he was “afraid of dying,” that he was
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 2 of 31 PageID: 1240



           “still in shock” and that he was “afraid of [defendant].” Defendant
           was arrested on April 26, 2005.

           One year after the shooting, on February 17, 2006, defendant's
           former girlfriend, Shamia Henderson, provided the police with
           additional corroborative evidence of defendant's identity, stating
           that in mid or late February, 2005, defendant had bragged to her
           that he had “handled business for his brother.” “He shot up the
           guy or car.” Henderson later learned that the victim was Ponder.

           An investigation of the scene of the crime disclosed seven nine-
           millimeter bullet casings next to the passenger side of the car
           occupied by Ponder. No casings were found on the driver's side.
           Additionally, the police found four vials containing suspected
           cocaine in the street next to the passenger door. The police were
           unable to determine who possessed the vials. While in the
           emergency room, approximately $1,500 was found in Ponder's
           pockets.

           Directly in front of the car driven by Ponder, the police found a
           Plymouth minivan with its engine running. Inside the minivan was
           a cell phone. At trial, the parties stipulated that the van and phone
           belonged to defendant.

           Ponder was surgically treated for eighteen entry and exit gunshot
           wounds, spending twelve days in the hospital. He remains
           disabled by his injuries. Ponder received three wounds on the front
           of his right arm, three on the rear of his right arm, one in the
           armpit, one in the mid-chest, two in the upper right thigh, two in
           the lower right thigh, two in the upper left thigh, two in the lower
           left thigh, and one in the scrotal area. Bullets fractured his upper
           right arm and his left femur. Analysis determined that all of the
           bullets were fired from the same semi-automatic pistol.

           According to Ponder, the shooting occurred after he became
           stopped in traffic. Defendant got out of his car, which was stopped
           in front of Ponder's, walked over to the passenger side of Ponder's
           vehicle, and started shooting through the open window. Ponder
           testified that he was able to guide his car to the curb, where it was
           found directly behind the minivan belonging to defendant. He then
           called 9-1-1, his son's mother and his cousin.

           Ponder claimed that he had known defendant for more than ten
           years. When asked at trial if Ponder knew of any reason defendant
           would want to shoot him, Ponder replied that a week or a few days
           before, “[w]e had a little altercation, like, verbal dispute. That's it.”


                                               2
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 3 of 31 PageID: 1241



State v. West, No. A-3402-06T4, 2009 WL 2146882, at *1–2 (N.J. Super. Ct. App. Div. July 21,

2009). Petitioner was convicted by a jury of first-degree attempted murder, second-degree

possession of a weapon for an unlawful purpose and third-degree unlawful possession of a

weapon. He was sentenced to thirty years imprisonment subject to an eighty-five percent parole

ineligibility period.

        The Appellate Division affirmed Petitioner’s conviction on appeal, but remanded the

matter for resentencing on the weapons counts because the two offenses were improperly

merged. See id. at *6. On remand, Petitioner received the same aggregate sentence. The New

Jersey Supreme Court denied certification on Petitioner’s direct appeal in October, 2009. (See

ECF 8-10).

        In March, 2010, Petitioner filed his first post-conviction relief (“PCR”) petition in the

New Jersey Superior Court. (See ECF 8-11). On July 15, 2011, the New Jersey Superior Court

denied Petitioner’s PCR petition in a written decision. (See ECF 8-16). On September 19, 2013,

the Appellate Division affirmed that denial. See State v. West, No. A-2049-11T4, 2013 WL

5268933 (N.J. Sup. Ct. App. Div. Sept. 19, 2013). The New Jersey Supreme Court denied

certification on Petitioner’s first PCR petition on April 11, 2014. (See ECF 8-24).

        As Petitioner’s first PCR petition was progressing, he filed a second PCR petition in the

New Jersey Superior Court in June, 2012. (See ECF 8-25). On October 5, 2012, the Superior

Court dismissed the second PCR petition without prejudice because Petitioner had an appeal

pending before the Appellate Division. (See ECF 8-26). Ultimately, on December, 2, 2014, the

Appellate Division reversed the Superior Court’s dismissal of the second PCR petition and

remanded the matter for further proceedings. See State v. West, A-1294-12T3, 2014 WL

6751523 (N.J. Sup. Ct. App. Div. Dec. 2, 2014). In October, 2015, the New Jersey Superior



                                                  3
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 4 of 31 PageID: 1242



Court denied Petitioner’s second PCR petition in a written decision and order. (See ECF 8-33 &

8-34). On September 13, 2016, the Appellate Division affirmed the denial of Petitioner’s second

PCR petition. (See ECF 8-38). On February 1, 2017, the New Jersey Supreme Court denied

certification on Petitioner’s second PCR petition. (See ECF 8-40).

        In July, 2017, Petitioner filed this § 2254 habeas petition. Petitioner raises six claims in

his petition; they are as follows:

   1.   The prosecutor’s remarks during summation violated Petitioner’s due process rights

        (“Claim I”).

   2. Permitting Petitioner’s out-of-court statement to be admitted at trial infringed on

        Petitioner’s right to cross-examination (“Claim II”).

   3. Ineffective assistance of counsel for failing to investigate whether Petitioner was

        competent to stand trial (“Claim III”).

   4. Ineffective assistance of counsel for failing to present a diminished capacity defense at

        trial (“Claim IV”).

   5. Ineffective assistance of counsel for failing to advise Petitioner of his maximum sentence

        exposure upon conviction at trial which caused him to reject a plea offer (“Claim V”).

   6. Ineffective assistance of counsel for failing to obtain a current report on Petitioner’s

        mental health and presenting this as a mitigating factor in Petitioner’s favor at sentencing

        (“Claim VI”).

Respondent filed a response in opposition to the habeas petition. (See ECF 8). Thereafter,

Petitioner filed a reply in support. (See ECF 11).




                                                  4
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 5 of 31 PageID: 1243



   III.      LEGAL STANDARD

          A writ of habeas corpus for a person in custody under judgment of a state court can be

granted only for violations of the Constitution, laws or treaties of the United States. See Engle v.

Isaac, 456 U.S. 107, 119 (1982); see also Mason v. Myers, 208 F.3d 414, 415 n.1 (3d Cir. 2000)

(citing 28 U.S.C. § 2254). Because Petitioner filed his petition for writ of habeas corpus after

April 24, 1996, the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.L.

104–132, 110 Stat. 1214 (Apr. 24, 1996), applies. See Lindh v. Murphy, 521 U.S. 320, 326

(1997). Under AEDPA, federal habeas corpus relief is not available for any claim decided on the

merits in state court proceedings unless the state court's adjudication of the claim: (1) resulted in

a decision that was contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the Supreme Court of the United States; or (2) resulted in a

decision that was based on an unreasonable determination of the facts in light of the evidence

presented in state court. See 28 U.S.C. § 2254(d).

          As a threshold matter, a court must “first decide what constitutes ‘clearly established

Federal law, as determined by the Supreme Court of the United States.’” Lockyer v. Andrade,

538 U.S. 63, 71 (2003) (quoting 28 U.S.C. § 2254(d)(1)). “‘[C]learly established federal law’

under § 2254(d)(1) is the governing legal principle set forth by the Supreme Court at the time the

state court renders its decision.” Id. (citations omitted). Having identified the governing

principle of federal law, a habeas court must also ask whether the state court's application of

clearly established federal law was “objectively unreasonable.” See Williams v. Taylor, 529 U.S.

362, 409 (2000). Thus, “a federal court may not issue a writ simply because the court concludes

in its independent judgment that the relevant state court decision applied clearly established




                                                   5
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 6 of 31 PageID: 1244



federal law erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at

411.

       The AEDPA standard under § 2254(d) is a “difficult” one to meet; it is a “highly

deferential standard for evaluating state-court rulings, which demands that state-court decisions

be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). Review

under § 2254(d)(1) “is limited to the record that was before the state court that adjudicated the

claim on the merits.” Id.

       In applying AEDPA's standards, the relevant state court decision that is appropriate for

federal habeas corpus review is the last reasoned state court decision. See Bond v. Beard, 539

F.3d 256, 289–90 (3d Cir. 2008). “Where there has been one reasoned state judgment rejecting a

federal claim, later unexplained orders upholding that judgment or rejecting the same claim rest

upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991); see also Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (federal courts should “look through” later unexplained

state court orders to find the last related state court decision that does provide a relevant

rationale); Blystone v. Horn, 664 F.3d 397, 417 n.15 (3d Cir. 2011). Furthermore, though

AEDPA deference remains appropriate even as to summary state court rulings, “[w]hen a federal

claim has been presented to a state court and the state court has denied relief, it may be presumed

that the state court adjudicated the claim on the merits in the absence of any indication or state

law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011) (citing

Harris v. Reed, 489 U.S. 255, 265 (1989)).

       Even when a state court decides a federal claim in a way that is “contrary to” or an

unreasonable application Supreme Court precedent, this Court then applies de novo review to the

claim to determine whether the petitioner is entitled to federal habeas relief. See Johnson v.



                                                   6
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 7 of 31 PageID: 1245



Williams, 568 U.S. 289, 303 (2013) (citing Panetti v. Quarterman, 551 U.S. 930, 953 (2007));

Saranchak v. Sec’y Pa. Dep’t of Corr., 802 F.3d 579, 589 (3d Cir. 2015) (“We accord no

deference to a state court's resolution of a claim if that resolution was contrary to or reflected an

unreasonable application of clearly established Supreme Court precedent, and we review the

underlying claim de novo. “) (citation omitted).

   IV.      DISCUSSION

   A. Claim I

         Petitioner asserts in Claim I that his due process rights were violated at trial by the

prosecutor’s statements during summation. Petitioner asserts the prosecutor’s statements

regarding why Ponder did not immediately name Petitioner as his attacker were improper. More

specifically, the prosecutor’s statements at issue are as follows:

                You say, well, yeah, Mr. Conforti, but he was all-he was all but left
                for dead. He thought he was dying. He said to you-I submit to
                you his testimony was, I thought I was going to die, I thought I was
                dead. So why then wouldn't he say at the scene who shot him?

                He has other concerns, ladies and gentlemen. It's not just him. If
                he were to die at the scene and tell them who shot him, who else
                does he have to worry about? The mother of his child? The child
                itself? ...

                Well, there's also someone else who knows something. And that's
                the defendant. The defendant knows that the victim saw him. Put
                yourself in the victim's position. Would you be anxious or able to
                jump up and say, the individual who's looking me in the eye right
                now that I know for ten years, Mitchell West, that's the one who
                shot me, that's the man who shot me? Or would you think about
                your family? I submit to you, you would think about your family
                because, if you thought you were going to die that day, you'd be
                damned concerned about your daughter or your son and their
                mother. You have to look at why.

                He told you, as you sat here today, he was afraid. He told you, on
                the day he was shot, he was afraid. He told you, when he testified
                before the Violent Crimes Compensation Board, he was afraid.


                                                   7
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 8 of 31 PageID: 1246



                Detective Armstrong told you, for two weeks, I talked to him and
                he was very afraid. And then, finally, he told me. You have to
                look at why, ladies and gentlemen. It’s not just an inconsistency.

                And I want you to think back to when he was testifying and his
                demeanor. Did you notice how he sat in his chair? Did he lean
                forward, like an anxious and willing witness? Did he lean forward
                and point in this man’s face and say, that’s the man that shot me?
                Did he lean forward at all? No. He slumped back in that chair and
                he leaned as far back as he could. And every time that door
                opened – I don’t know if you noticed it, ladies and gentlemen, but I
                submit to you, every time that door opened, he looked to see how
                was coming out of that door.

(ECF 8-48 at 28-30). Petitioner’s defense counsel then objected. The trial judge then stated,

“All right, I’ll allow it.” (Id. at 30).

        The last reasoned decision on this claim was from the Appellate Division during

Petitioner’s direct appeal which analyzed the claim as follows:

                Defendant argues that the prosecutor's comments were not
                supported by evidence at trial. In fact, although Ponder called his
                child’s mother after he was shot, Ponder did not disclose their
                conversation, and he cited only to his own fear.

                Although the defense claims that the issue was partially raised
                below, we analyze it by plain error standards, determining that a
                nonspecific objection, interposed after additional argument by
                defense counsel relating to Ponder’s appearance on the stand, was
                insufficient otherwise to preserve the issue.

                Remarks are permissible if they are legitimate inferences from the
                facts. State v. Perry, 65 N.J. 45, 48, 319 A.2d 474 (1974); State v.
                Mayberry, 52 N.J. 413, 437, 245 A.2d 481 (1968), cert. denied,
                393 U.S. 1043, 89 S. Ct. 673, 21 L. Ed. 2d 593 (1969). Such
                inferences may not go beyond facts presented to the jury. State v.
                Farrell, 61 N.J. 99, 103, 293 A.2d 176 (1972). A prosecutor may
                only comment on the facts shown by or reasonably to be inferred
                from the evidence. There is no error so long as the prosecutor
                confines himself in that fashion. Ultimately, it is for the jury to
                decide wither to draw the inferences the prosecutor urged. State v.
                Carter, 91 N.J. 86, 125, 449 A.2d 1280 (1982).




                                                  8
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 9 of 31 PageID: 1247



           In the present case, we see no basis for the inference that was
           drawn by the prosecutor. The evidence suggested that the shooting
           was the result of a personal dispute between Ponder, defendant and
           their brothers over drugs. There was no evidence of any threat to
           other relatives, or that retribution on them would occur if Ponder
           identified defendant as his attacker.

           However, we do not find that the prosecutor's statement was “of
           such a nature as to have been clearly capable of producing an
           unjust result....” R. 2:10-2; State v. Macon, 57 N.J. 325, 335-36,
           273 A.2d 1 (1971). We have held that “[g]enerally, if the defense
           does not object to the alleged improper remarks, those remarks will
           not be considered prejudicial,” and that “the failure to object
           suggests that at the time defense counsel did not believe the
           remarks were prejudicial....” State v. Atkins, 405 N.J. Super. 392,
           401, 964 A.2d 845 (App. Div. 2009). Clearly, the failure to object
           deprives the court of an opportunity to take curative action. Ibid.

           Here, the prosecutor's remarks were relatively fleeting in nature,
           and the trial judge instructed the jury that it was not to consider
           “[a]rguments, statements, remarks, openings, [and] summations”
           as evidence in the case. Further, the State presented additional
           evidence connecting defendant with the crime, including Ponder's
           testimony and the testimony of defendant's girlfriend, Henderson,
           that defendant had admitted to the crime. Additionally, the parties
           stipulated that defendant was in possession of the minivan left
           running in front of the car in which Ponder was shot, as well as the
           cellphone found in the van. Police testimony suggested that the
           minivan was connected to the shooting, since it was parked
           directly in front of Ponder's car, it had been left running, and it was
           unoccupied at the time of the police's arrival. Thus, substantial
           evidence was adduced at trial in support of defendant's conviction.
           See, State v. Feaster, 156 N.J. 1, 63-64, 716 A.2d 395 (1998)
           (holding under a plain error standard that the defendant was not
           denied a fair trial when “it was the weight of the evidence ... that
           led to this capital murder conviction rather than the prosecutor's
           improper comments during summation.”).

           The result might be different if the error affected a key aspect of
           defendant's conviction. For instance, in State v. Frost, 158 N.J. 76,
           727 A.2d 1 (1999) the Court reversed the defendants’ convictions
           for drug-related crimes when the prosecutor's improper remarks
           related to the credibility of the testifying officers, and the “entire
           case rested on the testimony of the officers.” Id. at 87, 727 A.2d 1.
           See also State v. Walden, 370 N.J. Super. 549, 561, 851 A.2d 758
           (App. Div.), certif. denied, 182 N.J. 148, 862 A.2d 56 (2004)


                                              9
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 10 of 31 PageID: 1248



                (reversing a conviction in a case in which the prosecutor
                improperly bolstered a witness's credibility in summation, when
                there was no eyewitness identification, no forensic evidence
                linking the defendant to the crime, and the witness's testimony
                “was critical to defendant's conviction.”). But here, the issue of
                why Ponder was initially unwilling to identify defendant as the
                shooter, although professing to know the identity of his assailant,
                was peripheral to defendant’s guilt. We thus find no plain error to
                have been presented.

West, 2009 WL 2146882, at *3–4.

        A criminal defendant’s due process rights are violated if prosecutorial misconduct

renders a trial fundamentally unfair. See Darden v. Wainwright, 477 U.S. 168, 181–83 (1986).

A habeas petition will be granted for prosecutorial misconduct only when the misconduct “so

infected the trial with unfairness as to make the resulting conviction a denial of due process.” Id.

at 181 (internal quotation marks and citation omitted). A prosecutorial misconduct claim is

examined in “light of the record as a whole” in order to determine whether the conduct “had a

substantial and injurious effect or influence” on the jury's verdict. See Brecht v. Abrahamson,

507 U.S. 619, 637-38 (1993). A “reviewing court must examine the prosecutor's offensive

actions in context and in light of the entire trial, assessing the severity of the conduct, the effect

of the curative instructions, and the quantum of evidence against the defendant.” 1 Moore v.

Morton, 255 F.3d 95, 107 (3d Cir. 2001).

        The Appellate Division’s denial of this claim was not contrary to or an unreasonable

application of clearly established federal law. The Appellate Division examined the prosecutor’s

offensive actions in the context of the whole trial, noting that the conduct did not relate to

something critical per se to Petitioner’s conviction. This is especially true given the other

evidence produced at trial as noted by the Appellate Division, such as Petitioner’s vehicle and


1
  In this case, while the Appellate Division only cited to state cases in deciding this claim, their
requirements parallel those of the federal cases cited above.

                                                   10
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 11 of 31 PageID: 1249



cellphone being found at the scene of the crime as well as the testimony of Petitioner’s girlfriend

that also implicated Petitioner. Thus, this was not a case where the sole testimony against

Petitioner was from the victim. Additionally, the jury was instructed by the trial judge that they

needed to base their verdict on the evidence, and that attorney arguments during summation were

not evidence. (See ECF 8-49 at 11-12). The jury is presumed to have followed these

instructions. See Weeks v. Angelone, 528 U.S. 225, 234 (2000) (citation omitted).

          Accordingly, for these reasons, Petitioner is not entitled to relief on this claim. Claim I is

denied.

   B. Claim II

          In Claim II, Petitioner asserts that the trial court erred when permitted a statement made

by Petitioner out of court to be admitted. Petitioner claims this infringed on his right to cross-

examine a witness. The last reasoned decision on this claim was from the Appellate Division on

Petitioner’s direct appeal. That court decided this claim as follows:

                 Prior to trial, the prosecutor indicated that he intended to introduce
                 at trial a statement against interest made by defendant to the police
                 on March 25, 2005 following an incident in which defendant was
                 fired upon. When asked who fired the shots, defendant stated that
                 he believed that the perpetrators were “Lemon” and “Rock”
                 (Ponder and his brother), with whom defendant had been having a
                 dispute over the sale of bricks of cocaine. The trial judge
                 permitted the statement to be used in a sanitized form that omitted
                 any reference to drugs as the subject of the dispute. However, the
                 statement was not introduced by the State at trial.

                 During the course of trial, however, the defense sought to cross-
                 examine a police witness regarding the quantities of cash found on
                 Ponder in the emergency room and to raise the inference that the
                 money constituted proceeds from the sale of drugs. The defense
                 argues that such evidence would have supported a claim of third-
                 party culpability arising from a drug deal gone bad. The trial judge
                 precluded the line of inquiry, stating: “I'm telling you, you bring
                 out that Mr. Ponder's a drug dealer to argue that somebody shot



                                                    11
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 12 of 31 PageID: 1250



               him over drugs, your defendant's statement over-a beef with him
               over drugs is coming in.... You can't have it both ways.”

               While defendant claims that the judge's ruling improperly
               foreclosed cross-examination of the police witness, we view the
               matter otherwise. As the trial judge properly recognized, defense
               counsel's line of questioning would have opened the door to the
               admission of an unsanitized version of defendant's statement to the
               police regarding his dispute with Ponder over the sale of drugs,
               since that concept “operates to prevent a defendant from
               successfully excluding from the prosecution's case-in-chief
               inadmissible evidence and then selectively introducing pieces of
               this evidence for the defendant's own advantage, without allowing
               the prosecution to place the evidence in its proper context.” State
               v. James, 144 N.J. 538, 554, 677 A.2d 734 (1996).

West, 2009 WL 2146882, at *4–5.

       Petitioner classifies the purported right that was violated as his right to cross-examine a

witness. There is no doubt that “the ‘right of confrontation and cross-examination is an essential

and fundamental requirement for the kind of fair trial which is this country's constitutional

goal.’” Lambert v. Warden Greene SCI, 861 F.3d 459, 471 (3d Cir. 2017) (quoting Pointer v.

Texas, 380 U.S. 400, 405 (1965)). However, as aptly noted by the Appellate Division, the issue

presented in this claim is not about the right to confrontation and cross-examination. Indeed, the

trial court did not prevent Petitioner from cross-examining the officer as he saw fit. Instead, the

underlying issue is the evidentiary decision that if Petitioner sought to cross-examine the officer

in a particular fashion, he opened the door for the prosecution to introduce evidence concerning

Petitioner’s previous statement that there was a dispute he had with Ponder over drugs.

       It is well-established that the violation of a right created by state law is not cognizable as

a basis for federal habeas relief. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“We have

stated many times that ‘federal habeas corpus relief does not lie for errors of state law.’”)

(quoting Lewis v. Jeffers, 497 U.S. 764, 680 (1990)). Thus, to the extent that Petitioner is



                                                 12
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 13 of 31 PageID: 1251



claiming that the trial court violated state law through its “opening the door” decision, Petitioner

is not entitled to federal habeas relief.

         Instead, a petitioner cannot obtain relief for any purported error in a state law evidentiary

ruling at his criminal trial unless it rises to the level of a deprivation of due process. See Estelle,

502 U.S. at 70 (Due Process Clause guarantees fundamental elements of fairness in a criminal

trial) (quoting Spencer v. Texas, 385 U.S. 554, 563–64 (1967)). For a habeas petitioner to

prevail on a claim that an evidentiary error amounted to a deprivation of due process, he must

show that the error was so pervasive as to have denied him a fundamentally fair trial. See Keller

v. Larkins, 251 F.3d 408, 413 (3d Cir. 2001) (holding that admission of evidence may violate due

process where the evidence is so inflammatory as to “undermine the fundamental fairness of the

entire trial”); see also Cox v. Warren, No. 11–7132, 2013 WL 6022520, *8 (D.N.J. Nov.13,

2013).

         The Appellate Division’s denial of this claim was not contrary to or an unreasonable

application of clearly established federal law. Indeed, as the Appellate Division noted,

Petitioner’s suggested line of cross-examination would have “opened the door” to permit the

government to inquire about Petitioner’s drug dispute with Ponder.

                “The doctrine of opening the door allows a party to elicit otherwise
                inadmissible evidence when the opposing party has made unfair
                prejudicial use of related evidence.” State v. James, 144 N.J. 538,
                554, 677 A.2d 734 (1996) (citation omitted); see also State v.
                Rucki, 367 N.J. Super. 200, 207, 842 A.2d 290 (App. Div. 2004).
                The doctrine also “provides an adverse party the opportunity to
                place evidence into its proper context.” Alves v. Rosenberg, 400
                N.J. Super. 553, 564, 948 A.2d 701 (App. Div. 2008).

State v. Hawkins, No. A-4848-14T4, 2018 WL 1701415, at *8 (N.J. Super. Ct. App. Div. Apr. 9,

2018).




                                                   13
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 14 of 31 PageID: 1252



       This Court finds no fault with the Appellate Division’s decision that Petitioner’s line of

questioning would have “opened the door.” At a minimum, it does not rise to the level that the

denial of this claim by the Appellate Division was contrary to or an unreasonable application of

clearly established law regarding an evidentiary decision causing a fundamentally unfair trial.

Accordingly, Claim II is denied.

   C. Claim III

       In Claim III, Petitioner argues that counsel was ineffective for failing to investigate

whether Petitioner was competent to stand trial. While not specifically addressed by either party,

this Court must first determine what standard of review applies to Claim III.

       Petitioner first raised this claim in his first pro se petition for PCR. (See ECF 8-11 at 3

(“Trial counsel was ineffective for failing to investigate defendant’s background in order to

determine if defendant was fit to stand trial.”)). Within that pro se filing, Petitioner also argued

that trial counsel was ineffective for failing to determine if his mental disorders formed the basis

for a diminished capacity/insanity defense. (See id. at 5). Petitioner’s first counseled PCR brief

focused on trial counsel’s purported failure to pursue a diminished capacity defense, with little to

no mention of Petitioner’s claim in his pro se filing that trial counsel was also ineffective for

failing to investigate Petitioner’s competency to stand trial. (See ECF 8-12 at 23-27). The New

Jersey Superior Court then only specifically analyzed Petitioner’s claim that trial counsel was

ineffective for failing to pursue a diminished capacity defense. (See ECF 8-16 at 7-8).

       Petitioner’s pro se brief on appeal did not raise a claim that counsel was ineffective for

failing to investigate his competency to stand trial. (See ECF 8-21). Similarly, Petitioner’s

counseled brief also did not raise the claim that counsel was ineffective for failing to investigate

Petitioner’s competency to stand trial. Nevertheless, the counseled brief addressed at length



                                                 14
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 15 of 31 PageID: 1253



Petitioner’s claim that counsel was ineffective in failing to pursue a diminished capacity defense.

(See ECF 8-18 at 18-31). As discussed infra, the Appellate Division denied this claim in its

written opinion dated September 19, 2013. See West, 2013 WL 5268933. Petitioner’s petition

for certification to the New Jersey Supreme Court raised Petitioner’s claim that counsel was

ineffective in failing to pursue a diminished capacity defense at trial (see ECF 8-23 at 5), but not

a claim that trial counsel was ineffective in failing to investigate whether Petitioner was

competent to stand trial. As previously noted, the New Jersey Supreme Court denied Petitioner’s

petition for certification. (See ECF 8-24).

       In Petitioner’s second PCR petition, he asserted that PCR counsel was ineffective for

failing to obtain an expert during the PCR proceedings to determine whether Petitioner was fit

for trial in 2006. (See ECF 8-25 at 3-4). Ultimately, the Appellate Division determined that

Petitioner’s second PCR petition was procedurally barred and agreed that PCR counsel’s

decisions were strategically reasonable. (See ECF 8-38 at 3-4).

       Given this history, Petitioner’s argument that trial counsel was ineffective for failing to

investigate whether Petitioner was competent to stand trial is unexhausted. A state prisoner

applying for a writ of habeas corpus under § 2254 in federal court must first “exhaust the

remedies available in the courts of the State,” unless “(i) there is an absence of available State

corrective process; or (ii) circumstances exist that render such process ineffective to protect the

rights of the applicant.” 28 U.S.C. § 2254(b)(1). A petitioner must exhaust state remedies by

fairly presenting his federal constitutional claims to each level of the state courts empowered to

hear those claims, either on direct appeal or in collateral post-conviction relief proceedings. See,

e.g., O'Sullivan v. Boerckel, 526 U.S. 838, 847 (1999) (announcing the rule “requiring state

prisoners to file petitions for discretionary review when that review is part of the ordinary



                                                 15
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 16 of 31 PageID: 1254



appellate review procedure in the State”); see also 28 U.S.C. § 2254(c) (“An applicant shall not

be deemed to have exhausted the remedies available in the courts of the State, within the

meaning of this section, if he has the right under the law of the State to raise, by any available

procedure, the question presented.”).

                A petitioner can ‘fairly present’ his claims through: (a) reliance on
                pertinent federal cases; (b) reliance on state cases employing
                constitutional analysis in like fact situations; (c) assertion of the
                claim in terms so particular as to call to mind a specific right
                protected by the Constitution; and (d) allegation of a pattern of
                facts that is well within the mainstream of constitutional litigation.

Nara v. Frank, 488 F.3d 187, 198 (3d Cir. 2007) (citing McCandless v. Vaughn, 172 F.3d 255,

260 (3d Cir. 1999)) (footnote omitted). “Even if a state court refuses the claim on procedural

grounds, it is still exhausted as long as the state court had the opportunity to address it.” Id.

(citing Bond v. Fulcomer, 864 F.2d 306, 309 (3d Cir. 1989); Pursell v. Horn, 187 F. Supp. 2d

260, 2288 (W.D. Pa. 2002)).

        Despite the exhaustion requirement, “a federal court [may] deny an unexhausted claim on

the merits ‘if it is perfectly clear that the applicant does not raise even a colorable federal

claim.’” Carpenter v. Vaughn, 296 F.3d 138, 146 (3d Cir. 2002) (quoting Lambert v. Blackwell,

134 F.3d 506, 514–15 (3d Cir. 1997) (construing 28 U.S.C. § 2254(b)(2))); see also 28 U.S.C. §

2254(b) (2) (“An application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the

State.”).

        Petitioner failed to exhaust his claim that trial counsel was ineffective in failing to pursue

whether he was competent to stand trial because he only raised it in his first pro se PCR petition

to the New Jersey Superior Court. He did not raise it to the Appellate Division nor to the New

Jersey Supreme Court. Thus, he failed to present it to each level of the New Jersey state courts.


                                                  16
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 17 of 31 PageID: 1255



While Petitioner did raise his failure of trial counsel to pursue a diminished capacity defense

claim to all three levels of the New Jersey state courts, as one court has aptly noted, “[t]he

question of competence is distinct from that of diminished capacity, which focuses on a

defendant’s ability to form the specific intent . . . at the time of the [crime].” Mobley v.

Coleman, No. 09-1558, 2013 WL 3943141, at *7 n.9 (E.D. Pa. July 31, 2013). Thus, the fact

that Petitioner exhausted his claim that counsel was ineffective for failing to pursue a diminished

capacity defense does not mean that he exhausted his claim that counsel was ineffective for

failing to exhaust his claim that counsel should have investigated Petitioner’s competence to

stand trial. Petitioner’s second PCR petition does not change this result. In that proceeding, he

asserted that PCR counsel was ineffective, not that trial counsel was ineffective. Despite this

lack of exhaustion, this Court can deny this claim if it determines that the claim is not

“colorable.”

       To be competent to stand trial, the defendant must have (1) sufficient ability at the

pertinent time to consult with his lawyers with a reasonable degree of rational understanding, and

(2) a rational, as well as factual understanding, of the proceedings against him. See Drope v.

Missouri, 420 U.S. 162, 172 (1975) (citing Dusky v. United States, 362 U.S. 402, 402 (1960)).

There is no fixed formula for determining whether these requirements are met. Rather, the Court

must consider the totality of the circumstances, including “evidence of a defendant's irrational

behavior, [the defendant's] demeanor at trial, and any prior medical opinion on competence to

stand trial.” Drope, 420 U.S. at 180.

       In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court articulated the two-

prong test for demonstrating when counsel is deemed ineffective. First, the petitioner must show

that considering all the circumstances, counsel’s performance fell below an objective standard of



                                                  17
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 18 of 31 PageID: 1256



reasonableness. See id. at 688; see also Grant v. Lockett, 709 F.3d 224, 232 (3d Cir. 2013)

(noting that it is necessary to analyze an ineffectiveness claim considering all circumstances)

(citation omitted). A petitioner must identify the acts or omissions that are alleged not to have

been the result of reasonable professional judgment. See Strickland, 466 U.S. at 690. Under this

first prong of the Strickland test, scrutiny of counsel’s conduct must be “highly deferential.” See

id. at 689. Indeed, “[c]ounsel is strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.” Id. at 690.

The reviewing court must make every effort to “eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Id. at 689. If counsel makes “a thorough investigation of law

and facts” about his plausible options, the strategic choices he makes accordingly are “virtually

unchallengeable.” Gov’t of Virgin Islands v. Weatherwax, 77 F.3d 1425, 1432 (3d Cir. 2006)

(citing Strickland, 466 U.S. at 690-91). If, on the other hand, counsel pursues a certain strategy

after a less than complete investigation, his choices are considered reasonable “to the extent that

reasonable professional judgments support the limitations on investigation.” Rolan v. Vaughn,

445 F.3d 671, 682 (3d Cir. 2006) (citing Strickland, 466 U.S. at 690-91).

       The second prong of the Strickland test requires the petitioner to affirmatively prove

prejudice. See 466 U.S at 693. Prejudice is found where “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

Id. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the

outcome.” Id.; see also McBridge v. Superintendent, SCI Houtzdale, 687 F.3d 92, 102 n.11 (3d

Cir. 2012). “This does not require that counsel’s actions more likely than not altered the

outcome, but the difference between Strickland’s prejudice standard and a more-probable-than-



                                                 18
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 19 of 31 PageID: 1257



not standard is slight and matters only in the rarest case. The likelihood of a different result must

be substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 111-12 (2011)

(internal quotation marks and citations omitted).

        “With respect to the sequence of the two prongs, the Strickland Court held that ‘a court

need not determine whether counsel’s performance was deficient before examining the prejudice

suffered by the defendant as a result of the alleged deficiencies…. If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice... that course should be

followed.’” Rainey v. Varner, 603 F.3d 189, 201 (3d Cir. 2010) (quoting Strickland, 466 U.S. at

697).

        In the context of trial counsel's failure to request a competency hearing or evaluation, the

United States Court of Appeals for the Third Circuit has stated that:

               [c]ounsel's failure to request the trial court to order a hearing or
               evaluation on the issue of the defendant's competency ... could
               violate the defendant's right to effective assistance of counsel
               provided there are sufficient indicia of incompetence to give
               objectively reasonable counsel reason to doubt the defendant's
               competency, and there is a reasonable probability that the
               defendant would have been found incompetent to stand trial had
               the issue been raised and fully considered.

Taylor v. Horn, 504 F.3d 416, 438 (3d Cir. 2007) (quoting Jermyn v. Horn, 266 F.3d 257, 283

(3d Cir.2001)).

        Petitioner fails to make out a “colorable” claim in Claim III. He fails to show there is a

reasonable probability that he would have been found incompetent to stand trial had the issue

been raised. Dr. Hasson’s 2002 report found Petitioner was competent to stand trial then. (See

ECF 8-6 at 29, 31). Dr. Greenfield’s 2011 report indicated that Petitioner was competent to

stand trial at the time of his mental evaluation in 2010. (See ECF 8-20 at 68). While these

reports were completed based on evaluations four years prior and four years after Petitioner’s


                                                 19
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 20 of 31 PageID: 1258



2006 trial, neither indicates that Petitioner was incompetent at the time the reports were created.

Furthermore, Petitioner has come forward with no medical evidence to indicate to a reasonable

probability that he would have been declared incompetent to stand trial in between these two

evaluations in 2006. Thus, given these circumstances, this Court finds Petitioner has failed to

make a “colorable” showing of Strickland’s prejudice prong on Claim III. See Smith v. Wetzel,

No. 13-2410, 2016 WL 8761773, at *30 (E.D. Pa. June 30, 2016) (finding Petitioner’s claim fails

on the second prong of Strickland because he cannot demonstrate a reasonable probability that he

would have been found incompetent noting that Petitioner failed to produce evidence indicating

he was incompetent to stand trial), report and recommendation adopted by, 2017 WL 1397253

(E.D. Pa. Apr. 18, 2017). Accordingly, Claim III is denied.

   D. Claim IV

       In Claim IV, Petitioner alleges that counsel was ineffective when she failed to pursue a

diminished capacity defense at trial. The last reasoned decision on this claim was from the

Appellate Division that affirmed the denial of Petitioner’s first PCR petition. That court

analyzed this claim as follows:

               Claims of constitutionally ineffective assistance of counsel are well
               suited for post-conviction review. R. 3:22–4(a)(2); Preciose,
               supra, 129 N.J. at 460. In determining whether a defendant is
               entitled to such relief, New Jersey courts apply the test articulated
               by the United States Supreme Court in Strickland v. Washington,
               466 U.S. 668, 694, 104 S. Ct. 2052, 2068, 80 L. Ed. 2d 674, 698
               (1984), and United States v. Cronic, 466 U.S. 648, 658–60, 104 S.
               Ct. 2039, 2046–47, 80 L. Ed. 2d 657, 667–68 (1984). Preciose,
               supra, 129 N.J. at 463; State v. Fritz, 105 N.J. 42, 58 (1987).

               Under the first prong of the Strickland test, a “defendant must
               show that [defense] counsel's performance was deficient.”
               Strickland, supra, 466 U.S. at 687, 104 S. Ct. at 2064, 80 L. Ed. 2d
               at 693. Under the second prong, a defendant must demonstrate “a
               reasonable probability that, but for counsel's unprofessional errors,



                                                 20
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 21 of 31 PageID: 1259



           the result of the proceeding would have been different.” Id. at 694,
           104 S. Ct. at 2068, 80 L. Ed. 2d at 698.

           In demonstrating that counsel's performance was deficient under
           the first prong of Strickland, a defendant must overcome “a strong
           presumption that counsel's conduct falls within the wide range of
           reasonable professional assistance.” Fritz, supra, 105 N.J. at 52
           (quoting Strickland, supra, 466 U.S. at 689, 104 S. Ct. at 2065, 80
           L. Ed. 2d at 694) (internal quotation marks omitted). Further,
           because prejudice is not presumed, ibid., in satisfying the second
           prong, a defendant must typically demonstrate “how specific errors
           of counsel undermined the reliability of the finding of guilt.”
           Cronic, supra, 466 U.S. at 659 n. 26, 104 S. Ct. at 2047, 80 L. Ed.
           2d at 668; see Roe v. Flores–Ortega, 528 U.S. 470, 482, 120 S. Ct.
           1029, 1037, 145 L. Ed. 2d 985, 998 (2000). There must be “a
           probability sufficient to undermine confidence in the outcome.”
           Strickland, supra, 466 U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d
           at 698.

           We start our analysis with the issue of trial counsel's failure to
           investigate and present a defense based on diminished capacity.
           We note that the defense presented by trial counsel was consistent
           with her client's position at the time that he was not the shooter. In
           addition, West does not allege that he told his trial counsel that he
           was under the influence of drugs or alcohol at the time of the
           shooting or about his prior mental health problems.

           However, trial counsel stated at sentencing that she would have
           handled the case differently had she been aware of issues related to
           West's mental status that were disclosed in his pre-sentence report
           (PSR). The report disclosed that there had been concerns about
           West's mental status in connection with a prior offense, resulting in
           a psychological evaluation in 2002. Consequently, we will assume
           for the purposes of our analysis that West has satisfied the first
           Strickland prong.

           The report of Daniel P. Greenfield, M.D., which was submitted by
           West in support of his PCR petition, concludes that, although he
           was competent to stand trial, there was a basis for a “hybrid”
           defense based on intoxication, N.J.S.A. 2C:2–8, and diminished
           mental capacity, N.J.S.A. 2C:4–2. Both statutes require that the
           applicable condition negate an element of the offense.

           As the PCR judge correctly observed, there is no evidence in the
           record to support the factual proposition that West was intoxicated
           at the time of the shooting. In his PCR petition, West asserts only


                                             21
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 22 of 31 PageID: 1260



               that “in the months leading up to his arrest ... [he] used PCP on a
               regular basis.” He makes no assertion that he was intoxicated at
               the time of the shooting. That he may have been intoxicated at
               other times is not a sufficient basis for purposes of establishing a
               prima facie case.

               On direct appeal, in upholding the trial judge's refusal to apply
               mitigating factor four, N.J.S.A. 2C:44–1(b)(4) (“substantial
               grounds tending to excuse or justify the defendant's conduct,
               though failing to establish a defense”), we determined that the
               prior mental evaluations contained in the PSR were insufficient to
               warrant even the application of a mitigating factor applicable to
               sentencing. Admittedly, Greenfield's report went beyond the
               findings of the earlier report in terms of opining that there was a
               potential “hybrid” defense.

               Having considered Greenfield's report in light of the underlying
               facts in the record and the applicable law, we conclude that West
               has not presented a prima facie case on the issue of the “hybrid”
               defense under prong two because Greenfield's opinion with respect
               to the defense is not sufficiently based in facts found in the record.
               Even taking Greenfield's opinion concerning West's mental
               capacity as accurate, it does not present a basis for a defense under
               N.J.S.A. 2C:4–2.

West, 2013 WL 5268933, at *3–5.

       Merely because Dr. Greenfield indicated that a diminished capacity defense was a

possibility in his 2011 report does not mean that the outcome of the proceeding would have been

different to a reasonable probability had counsel pursued this defense. New Jersey’s diminished

capacity defense provides that “[e]vidence that the defendant suffered from a mental disease or

defect is admissible whenever it is relevant to prove that the defendant did not have a state of

mind which is an element of the offense.” N.J. Stat. Ann. § 2C:4–2. However, given the trial

record, Petitioner fails to show to a reasonable probability that the requisite state of mind of

intending to kill Ponder was lacking.

       This is particularly the case given Ponder’s testimony of how the shooting transpired.

Ponder noted that Petitioner and he had had a verbal dispute prior to the shooting. (See ECF 8-46


                                                 22
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 23 of 31 PageID: 1261



at 18). Petitioner approached Ponder from his car which was in front of his and shot at him

several times at close range while Petitioner remained in his car. (See id. at 17, 18, 19, 32).

       Henderson’s testimony against Petitioner lends further support that he possessed the

requisite state of mind of intending to kill Ponder. To reiterate, she testified that Petitioner

bragged about shooting up a guy in a car because he had to handle some business for his brother.

(See ECF 8-47 at 9-10).

       Given the trial testimony, Petitioner fails to show to a reasonable probability that a

diminished capacity defense would have successfully negated an element of the offenses for

which he was convicted of. See, e.g., Jacobs v. Horn, 395 F.3d 92, 109 (3d Cir. 2005) (rejecting

Strickland claim for failure to present expert testimony of petitioner’s mental disorders, because

testimony would not have changed the outcome of trial due to witness testimony that petitioner

admitted to the homicide); Muniz v. Powell, No. 13-178, 2015 WL 511618, at *9 (D.N.J. Feb. 6,

2015) (petitioner failed to show prejudice noting in part that witness testimony showed that

petitioner acted on his own volition possessing the necessary intent for the crimes charged);

Howard v. Horn, 56 F. Supp. 3d 709, 721 (E.D. Pa. 2014) (where record indicates Petitioner had

sufficient intent to kill, petitioner cannot show that “he was prejudiced by counsel's failure to

investigate and present psychiatric evidence to pursue a diminished capacity defense”); see also

Zettlemoyer v. Fulcomer, 923 F.2d 284, 295-96 (3d Cir. 1991) (“Evidence of specific intent to

kill may disprove the defense of diminished capacity.”)

       Accordingly, Petitioner is not entitled to relief as the denial of this claim was not an

unreasonable application of Strickland’s prejudice prong. Claim IV is therefore denied.




                                                  23
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 24 of 31 PageID: 1262



   E. Claim V

       In Claim V, Petitioner argues that counsel was ineffective when she failed to advise

petitioner of the maximum sentence exposure if he went to trial and lost which led Petitioner to

reject a plea offer. The last reasoned decision on this claim was from the Appellate Division that

affirmed the denial of Petitioner’s first PCR petition. That court analyzed this claim as follows:

               West next argues that trial counsel was constitutionally ineffective
               because she failed to advise him that he was facing a mandatory,
               rather than a voluntary, extended term. The State's last plea offer
               was an eighteen-year sentence subject to NERA. In his PCR
               petition, West stated that he rejected the State's plea offer because
               he had been advised by “jailhouse inmates” that his maximum
               exposure was twenty years, but that he would not have done so had
               his attorney advised him that the extended term was mandatory.
               The transcript of the plea-cutoff hearing reflects that defense
               counsel was under the mistaken impression that the extended term
               was discretionary rather than mandatory, and that her error was not
               corrected by the prosecutor or the trial judge. In view of trial
               counsel's error, we find that West has satisfied the first prong of
               the Strickland test.

               Nevertheless, the trial judge clearly explained to West that he was
               exposed to a possible life sentence, which would mean sixty-three
               years in custody without possibility of parole. Faced with that
               information, West still rejected the plea offer. The actual sentence
               was thirty years.

               A defendant must demonstrate with “‘reasonable probability’” that
               the result would have been different had he received proper advice
               from his plea attorney. Lafler v. Cooper, 566 U.S. ––– at ––––,
               132 S. Ct. 1376, 1384, 182 L. Ed. 2d, 398, 406–07 (2012) (quoting
               Strickland, supra, 466 U.S. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d
               at 698). We see nothing in the record to suggest that West would
               have pled guilty had he been told that the extended term was
               mandatory. He was clearly informed that his exposure far
               exceeded the twenty-year maximum predicted by the “jailhouse
               inmates,” and he demonstrated no interest in changing his plea. It
               was West's defense at trial that he was not the shooter. He has not
               taken a contrary position in his PCR petition. It is clear from the
               plea-cutoff transcript that, at the time, West anticipated that the
               victim would not appear at trial. There is nothing in the record to
               suggest that West would have been willing to enter a plea had he


                                                24
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 25 of 31 PageID: 1263



               known that the extended term was mandatory. Consequently, we
               find that West has failed to satisfy the second Strickland prong.

West, 2013 WL 5268933, at *5.

        Petitioner’s Sixth Amendment right to counsel extends to the plea-bargaining process.

See Lafler v. Cooper, 566 U.S. 156, 162, 132, S. Ct. 1376, 1384 (2012). “[C]ounsel is required

to give a defendant enough information “‘to make a reasonably informed decision whether to

accept a plea offer.’”” United States v. Bui, 795 F.3d 363, 367 (3d Cir. 2015) (quoting Shotts v.

Wetzel, 724 F.3d 364, 376 (3d Cir. 2013) (quoting United States v. Day, 969 F.2d 39, 43 (3d Cir.

1992))). Potential sentencing exposure is an important factor in a defendant’s decision-making

process. See id. Indeed, “[k]knowledge of the comparative exposure between standing trial and

accepting a plea offer will often be crucial to the decision whether to plead guilty.” Day, 969

F.2d at 43. “A defendant who rejects a guilty plea and receives a more severe sentence after trial

makes a claim of ineffective assistance when ‘he alleges that the advice he received was so

incorrect and so insufficient that it undermined his ability to make an intelligent decision about

whether to accept the offer.’” Morris v. Adm’r New Jersey State Prison, 770 F. App’x 601, 605

(3d Cir. 2019) (quoting Day, 969 F.2d at 43). In the context of rejecting a plea, a petitioner must

show that “‘but for counsel’s deficient performance there is a reasonable probability he and the

trial court would have accepted the guilty plea’ and the resulting sentence would have been

lower.” Shotts, 724 F.3d at 376 (citing Lafler, 132 S. Ct. at 1391). However, courts should be

“wary” of claims that trial counsel did not adequately advise a defendant about the benefits and

consequences of a plea offer because “defendants will always want the best of both worlds: the

chance at acquittal at trial, yet the chance to plead guilty if the trial defense fails.” Day, 969 F.2d

at 46 n.9.




                                                  25
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 26 of 31 PageID: 1264



       As noted by the Appellate Division, Petitioner was advised during the plea cutoff hearing

about the last plea offer from the government – eighteen years – as well as the possibility that he

faced life imprisonment if he went to trial and was convicted. (See ECF 8-41 at 3). Petitioner

indicated to the state court that he was aware he was facing a life sentence if he went to trial and

was convicted. (See id.) Given this evidence that Petitioner was expressly notified in open court

about the sentence exposure he faced if he went to trial, and Petitioner’s affirmation of such, the

Appellate Division’s denial of this claim was not an unreasonable application of Strickland’s

prejudice prong.

       Claim V is therefore denied.

   F. Claim VI

       Petitioner asserts in his final claim that counsel was ineffective when she failed to obtain

a report on Petitioner’s mental health to assist in mitigating Petitioner’s sentence. Petitioner

raised this claim in his reply brief in his first PCR petition. (See ECF 8-14 at 5-6). However, the

New Jersey Superior Court did not address the claim in its opinion. Petitioner then raised this

claim on appeal to the Appellate Division which summarily denied it. (See ECF 8-22 at 13).

This summary denial is entitled to AEDPA deference on habeas review. See Harrington, 562

U.S. at 99.

       New Jersey provides a list of aggravating and mitigating factors a judge is to consider

before arriving at a criminal sentence. The aggravating factors are as follows:

               (1) The nature and circumstances of the offense, and the role of the
               actor therein, including whether or not it was committed in an
               especially heinous, cruel, or depraved manner;
               (2) The gravity and seriousness of harm inflicted on the victim,
               including whether or not the defendant knew or reasonably should
               have known that the victim of the offense was particularly
               vulnerable or incapable of resistance due to advanced age, ill-
               health, or extreme youth, or was for any other reason substantially


                                                 26
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 27 of 31 PageID: 1265



           incapable of exercising normal physical or mental power of
           resistance;
           (3) The risk that the defendant will commit another offense;
           (4) A lesser sentence will depreciate the seriousness of the
           defendant's offense because it involved a breach of the public trust
           under chapters 27 and 30, or the defendant took advantage of a
           position of trust or confidence to commit the offense;
           (5) There is a substantial likelihood that the defendant is involved
           in organized criminal activity;
           (6) The extent of the defendant's prior criminal record and the
           seriousness of the offenses of which he has been convicted;
           (7) The defendant committed the offense pursuant to an agreement
           that he either pay or be paid for the commission of the offense and
           the pecuniary incentive was beyond that inherent in the offense
           itself;
           (8) The defendant committed the offense against a police or other
           law enforcement officer, correctional employee or fireman, acting
           in the performance of his duties while in uniform or exhibiting
           evidence of his authority; the defendant committed the offense
           because of the status of the victim as a public servant; or the
           defendant committed the offense against a sports official, athletic
           coach or manager, acting in or immediately following the
           performance of his duties or because of the person's status as a
           sports official, coach or manager;
           (9) The need for deterring the defendant and others from violating
           the law;
           (10) The offense involved fraudulent or deceptive practices
           committed against any department or division of State government;
           (11) The imposition of a fine, penalty or order of restitution
           without also imposing a term of imprisonment would be perceived
           by the defendant or others merely as part of the cost of doing
           business, or as an acceptable contingent business or operating
           expense associated with the initial decision to resort to unlawful
           practices;
           (12) The defendant committed the offense against a person who he
           knew or should have known was 60 years of age or older, or
           disabled;
           (13) The defendant, while in the course of committing or
           attempting to commit the crime, including the immediate flight
           therefrom, used or was in possession of a stolen motor vehicle;
           (14) The offense involved an act of domestic violence, as that term
           is defined in subsection a. of section 3 of P.L.1991, c. 261
           (C.2C:25-19), committed in the presence of a child under 16 years
           of age; and
           (15) The offense involved an act of domestic violence, as that term
           is defined in subsection a. of section 3 of P.L.1991, c. 261


                                           27
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 28 of 31 PageID: 1266



               (C.2C:25-19) and the defendant committed at least one act of
               domestic violence on more than one occasion.

N.J. Stat. Ann. § 2C:44-1a. The mitigating factors are as follows:

               (1) The defendant's conduct neither caused nor threatened serious
               harm;
               (2) The defendant did not contemplate that his conduct would
               cause or threaten serious harm;
               (3) The defendant acted under a strong provocation;
               (4) There were substantial grounds tending to excuse or justify the
               defendant's conduct, though failing to establish a defense;
               (5) The victim of the defendant's conduct induced or facilitated its
               commission;
               (6) The defendant has compensated or will compensate the victim
               of his conduct for the damage or injury that he sustained, or will
               participate in a program of community service;
               (7) The defendant has no history of prior delinquency or criminal
               activity or has led a law-abiding life for a substantial period of time
               before the commission of the present offense;
               (8) The defendant's conduct was the result of circumstances
               unlikely to recur;
               (9) The character and attitude of the defendant indicate that he is
               unlikely to commit another offense;
               (10) The defendant is particularly likely to respond affirmatively to
               probationary treatment;
               (11) The imprisonment of the defendant would entail excessive
               hardship to himself or his dependents;
               (12) The willingness of the defendant to cooperate with law
               enforcement authorities;
               (13) The conduct of a youthful defendant was substantially
               influenced by another person more mature than the defendant.

N.J. Stat. Ann. § 2C:44-1b.

       The trial judge determined that aggravating factors 1, 3, 6, and 9 applied and that no

mitigating factors applied. Thus, the court determined that the aggravating factors “substantially

preponderate” over the mitigating factors. (See ECF 8-50 at 10).

       A presentence report was prepared for the trial court prior to the judge arriving at

Petitioner’s thirty-year sentence. It included a psychological evaluation of Petitioner by Dr.

Hasson from 2002. (See ECF 8-6 at 21-32). This evaluation sprang forth from a previous


                                                 28
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 29 of 31 PageID: 1267



criminal proceeding against Petitioner. The pressing issue before Dr. Hasson was whether

Petitioner was competent to stand trial in 2002. The Appellate Division on direct appeal arising

from Petitioner’s 2006 trial outlined the key points of Dr. Hasson’s evaluation as follows:

               A mental evaluation conducted prior to sentencing disclosed that
               defendant was of borderline intelligence, scoring sixty-one on an
               intelligence scale. However, the examining psychologist was of
               the opinion that the score might “not be a valid measure of
               [defendant's] intellectual ability as throughout the interview, he
               appeared to ... try to exaggerate deficits and other problems.” The
               psychologist noted in this respect that defendant's “spontaneous
               speech before testing” was better and that during the intelligence
               assessment, defendant seemed to “exaggerate his verbal
               limitations.”

               ....

               The psychologist found that defendant suffered from “cognitive
               limitations,” “character disorder and explosive temper,”
               “expressive language difficulty,” and an inability “to interact with
               others.” He also found that defendant was “not a danger to self or
               to others.”

West, 2009 WL 2146882, at *7 (footnote omitted). Ultimately, Dr. Hasson concluded that

Petitioner was competent to stand trial in 2002. (See ECF 8-6 at 31).

       The trial court had Dr. Hasson’s evaluation at its disposal in arriving at its thirty-year

sentence for Petitioner as it was included in the pre-sentence report. Nevertheless, as outlined

above, the trial court determined that mitigating factor four did not apply (nor did any mitigating

factors). The Appellate Division found that the trial court’s failure to cite to mitigating factor

four was not an abuse of discretion because Dr. Hasson’s diagnosis “did not rise to such a level

that would ‘excuse or justify the defendant's conduct’ as required by statute and illustrated by

cases in which the mitigating factor was found to exist.” West, 2009 WL 2146882, at *7.

       Petitioner asserts counsel was ineffective by failing to obtain a more recent mental

evaluation of Petitioner at the time of sentencing in 2006, rather than the 2002 evaluation in the


                                                 29
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 30 of 31 PageID: 1268



presentence report. Petitioner claims that had counsel done so, a report similar to Dr.

Greenfield’s 2011 report produced during Petitioner’s PCR proceedings would have been

furnished at sentencing.

           Petitioner fails to show that the state court’s denial of this claim was an unreasonable

application of Strickland. Even if this Court were to presume that a report like Dr. Greenfield’s

would have been produced in 2006, Petitioner fails to show that denying this claim due to a lack

of prejudice would have been unreasonable. First, the 2002 and 2011 reports indicated

Petitioner’s mental health at length. While the 2011 report indicated that a diminished

capacity/intoxication defense may have been available, as indicated above, given the strong

evidence against Petitioner at trial, that defense would not have changed the outcome of this

proceeding to a reasonable probability. This Court readily notes that there is of course a

difference between a successful diminished capacity defense at trial and that a sentencing

mitigating factor applies. However, the evidence in this case clearly indicates Petitioner’s

actions in shooting Ponder numerous times at close range could neither be excused nor justified. 2

           Accordingly, Petitioner fails to show that he is entitled to federal habeas relief on Claim

VI.

      V.      CERTIFICATE OF APPEALABILITY

           Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a proceeding under 28 U.S.C. §

2254. A certificate of appealability may issue “only if the applicant has made a substantial


2
 Furthermore, given the numerous aggravating factors cited by the trial court (and not contested
by Petitioner), even if mitigating factor four was found in Petitioner’s favor, this Court cannot
say that the state court’s denial was an unreasonable application of Strickland prejudice prong.
The numerous aggravating factors cited by the trial court would have clearly still outweighed the
sole mitigating factor.


                                                     30
Case 2:17-cv-05294-MCA Document 17 Filed 07/14/20 Page 31 of 31 PageID: 1269



showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies

this standard by demonstrating that jurists of reason could disagree with the district court's

resolution of his constitutional claims or that jurists could conclude the issues presented are

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327

(2003). Applying this standard, this Court finds that a certificate of appealability shall not issue

in this case.

    VI.      CONCLUSION

          For the foregoing reasons, the habeas petition is denied and a certificate of appealability

shall not issue. An appropriate order shall be entered.



DATED: July 14, 2020                                            _s/Madeline Cox Arleo_________
                                                                HON. MADELINE COX ARLEO
                                                                United States District Judge




                                                   31
